DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 6/9/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application No. 17/194,417, US Application No. 17/522,160, US Patent No. 11,180,621, and US Patent No. 11,302,948 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The invention is drawn to a method for forming a redox flow battery membrane comprising, among other things, densifying the obtained gel membrane, rinsing the gel membrane to remove phosphoric acid and remaining polyphosphoric acid, and imbibing the densified and rinsed gel membrane with a redox flow battery supporting electrolyte.
	The closest prior art of record is Benicewicz et al. (US 2013/0183603) which discloses a method of producing a proton-conducting polymer membrane (Title, Abstract) comprising the steps of forming a solution/dispersion, followed by polymerizing ([0015]-[0020]), forming the membrane ([0039]) and hydrolysis of the polyphosphoric/phosphoric acid ([0073]).  However, Benicewicz fails to further teach or suggest a densifying step followed by a rinsing step to remove phosphoric acid and polyphosphoric acid and then imbibing the membrane with electrolyte.  Further, there is no prior art that suggests or motivates one skilled in the art to modify the production method in Benicewicz to specifically densify, rinse to remove phosphoric acid and polyphosphoric acid and then subsequently imbibing with electrolyte.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        6/13/2022